[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
By motion dated, December 18, 1992, the plaintiff, Connecticut National Bank is seeking a deficiency judgment against the defendants, John W. Islieb, Jr., Richard A. Gentile and John W. Islieb, Sr.
After a full evidentiary hearing, duly held, to establish CT Page 3873 a valuation and for a deficiency judgment, the court finds by a preponderance of the credible, relevant and legally admissible evidence the facts to be as follows:
On November 16, 1952, this court (Walsh, J.) entered a judgment of strict foreclosure of a mortgage and set December 10, 1992 as the law day for the owners of the equity of redemptions, the defendants John W. Islieb, Sr., Richard A. Gentile and John W. Islieb, Jr.
Therefore, the court denies, the defendant's motion for summary judgment on the ground that the defendant failed to file a supporting affidavit as required by the Practice Book 380.
HIGGINS, J.